Citation Nr: 0724047	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-03 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1946.  He was also a Member of the Reserve into the 1960's.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in March 2007.  A prior hearing was held at the 
RO and transcripts of both hearings are in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that the veteran was evaluated by 
a VA audiologist who rendered an opinion that the veteran's 
hearing loss was not as likely as not related to service.  
Subsequent to this opinion, however, a statement was received 
from a man who served with the veteran in a Reserve unit who 
stated that the veteran was exposed to the acoustic trauma of 
artillery fire while in the Reserve in 1957 or 1958.  The 
examiner noted that an audiometric evaluation dated in 1963 
showed only a slight loss in the left ear at 4000 hertz.  It 
appears that the examiner did not take into consideration 
that the results of audiometric testing performed during 
service in 1963 were reported using ASA, which is less 
sensitive than figures reported in the more current ISO.  

For VA purposes, it is noted that Service Department records 
prior to October 31, 1967 are presumed to be in ASA units and 
have to be converted to ISO (ASNI) units, more recently in 
use.  It is unclear whether this conversion was taken in the 
1966 examination report that has 2 figures in each box of the 
audiometric study.  To make the conversions, the following 
numbers should be added for the respective frequencies 250-
8000 cycles per second.  The units added are 15, 15, 10, 10, 
10, 5, 10, and 10.

With these additions to the 1963 audiometric study, it 
appears that there may be suggestion of hearing loss in the 
recorded findings.

It is believed that a new opinion regarding the possibility 
of hearing loss due to service should be obtained.  

Regarding the veteran's claim for increased rating for PTSD, 
the veteran, at his hearing before the undersigned, stated 
that he has been attending weekly group therapy sessions, 
records of which have not been obtained.  It is also noted 
that the veteran's representative has indicated that there is 
a discrepancy in the findings noted on VA compensation 
examination and those noted in two Vet Center reports.  It is 
believed that an additional examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of 
records of all therapy sessions that the 
veteran attends.  If appellant has had 
other treatment sessions, he should so 
indicate, and he should be asked to 
assist in obtaining records as needed.

2.  The veteran should be afforded a VA 
audiologic examination.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as 
likely as not (probability 50 percent or 
greater) that the veteran's hearing loss 
is related to service, to include with an 
artillery unit in 1957 or 1958.  

3.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected PTSD.  All necessary 
special studies or tests are to be 
accomplished.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  If 
possible, a Global Assessment of 
Functioning (GAF) score attributable 
solely to the PTSD should be assigned.  
The examiner is then requested to offer 
an opinion as to whether and to what 
degree the veteran's PTSD renders him 
incapable of obtaining and maintaining 
gainful employment.  For any psychiatric 
disorder(s) other than PTSD that are 
identified, the examiner should state 
what, if any, additional disability is 
associated with those disabilities.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

